Citation Nr: 0922142	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970 and is a recipient of the Purple Heart award. 

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

For the entire period of the claim, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
disturbances in motivation and mood, panic attacks, short 
term or long term memory loss, impaired judgment, difficulty 
understanding complex commands, impaired abstract thinking, 
or difficulty establishing and maintaining relationships have 
not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes (DCs) identify the various disabilities.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

During the course of this claim for an increased rating, the 
Veteran underwent a VA examination in January 2005.  As an 
initial matter, despite complaints from the Veteran, the 
Board finds that the VA examination was adequate for rating 
purposes.  

Specifically, the examiner obtained a history from the 
Veteran, conducted a thorough examination, reviewed the 
claims file, and reviewed outpatient treatment records.  He 
asserted that the examiner was arrogant and negative; 
however, there is no indication that the examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant facts.  Therefore, the Board can 
proceed to adjudicate the claim now on appeal.

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a 30 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 50 percent rating, the evidence 
must show decreased occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
the following: 



*	flattened affect
*	circumstantial, circumlocutory, or 
stereotyped speech
*	disturbances of motivation and mood 
*	panic attacks more than once per 
week
*	impairment of short term and long 
term memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks)
*	impaired judgment
*	difficulty understanding complex 
commands
*	impaired abstract thinking 
*	difficulty in establishing and 
maintaining effective work and 
social relationships 

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for a 50 
percent rating.  

Turning again to the VA examination, which provided the most 
detailed evaluation, the Board notes that the evidence was 
absent any reference to flattened affect or circumstantial, 
circumlocutory, or stereotyped speech.  The examiner remarked 
that the Veteran was polite and friendly, smiled easily, and 
interacted well with the interviewer.  The examiner 
specifically noted that there was no impairment of 
communication.  Speech was fluent with good prosody, voice 
was well-modulated and unpressured.  There were no 
irrelevant, illogical or obscure speech patters.

While the evidence is absent any reference to a disturbance 
of the Veteran's motivation, his private physician assessed 
him with depression in April and May 2004 and prescribed 
medication (Symbyax) to treat his depression.  Also, in 
January 2005, the VA examiner noted good initiative and 
adequate energy, and diagnosed him with an "alcohol induced 
mood disorder, depressed."  

Next, at his VA examination in January 2005, the Veteran 
denied panic attacks.  Therefore, the evidence does not 
support an increase based on panic attacks more than once per 
week.  Further, the VA examiner tested the Veteran's short 
term and long term memory loss and in fact, that he was able 
to remember 3 out of 3 items during both short and long term 
memory tests.  Therefore, the evidence does not support an 
increase based on short or long term memory loss.

Next, the VA examiner found there was "no evidence of 
impaired impulse control."  Further, the examiner noted that 
the Veteran interacted well throughout the session and there 
was no inappropriate behavior.  Therefore, the evidence does 
not support an increase based on impaired judgment.  Next, 
the VA examiner found that the Veteran had "no impairment of 
thought processes or communication."  Therefore, the 
evidence does not support an increase based on difficulty 
understanding complex commands or impaired abstract thinking.  

Regarding relationships, the Veteran reported to the VA 
examiner that he "has good relationships at work and in the 
community" and "that he is well-liked and has many 
friends."  It was also noted that he was divorced but had a 
good relationship with his children.  Therefore, the evidence 
does not support an increase based on difficulty in 
establishing and maintaining effective work and social 
relationships.

Next, the Board has considered the Global Assessment of 
Functioning (GAF), a scale used by mental health professional 
and reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV)).

In this case, the evidence of record demonstrates a GAF score 
of 70 in January 2005.  A score of 61-70 illustrates "[s]ome 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  See DSM-IV.  Thus, in 
addition to the specific symptomatology discussed above, the 
Board finds that the reported GAF scores do not support a 
rating in excess of 30 percent.

In consideration of the above, the Board does not find that a 
rating in excess of 30 percent is not warranted.  While the 
Veteran's symptoms cause some impairment, they do not cause 
the impairments contemplated by the next-higher 50 percent 
rating criteria.  

The evidence does not show that he has flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
experiences disturbances in motivation and mood, panic 
attacks, short term or long term memory loss, impaired 
judgment, difficulty understanding complex commands, impaired 
abstract thinking, or difficulty establishing and maintaining 
relationships.  Hence, a 50 percent rating is not warranted 
at this time and the Board finds that the Veteran's PTSD has 
manifested symptomatology that more nearly approximates the 
criteria for a disability rating of 30 percent under DC 9411.

The Board has considered the Veteran's statements in support 
of his claim.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant higher ratings for his PTSD; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  

Here, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's PTSD. Further, although he reported that he 
missed one day of work every two weeks, he indicated that it 
was due to alcohol consumption.  He had been working full-
time for the same company for over 20 years.  Therefore, the 
evidence does not indicate that his disability has resulted 
in any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that the Veteran's symptoms do 
not more nearly approximate the criteria for a disability 
rating of 50 percent.  As the preponderance of evidence is 
against his claim, the appeal is denied.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, §5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in January 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD worsened in severity, including descriptions of 
his symptoms, severity and duration of the symptoms, and 
their impact on his employment.  Additionally, a March 2006 
statement of the case (SOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  

The SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate mental disorders, including the specific 
criteria for the various ratings.  The SOC explained in 
detail why he was granted a 30 percent rating and not the 
next higher 50 percent rating, listing the criteria for the 
next higher rating.  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in January 
2005, he submitted a statement claiming that because of his 
PTSD, he suffered from depression, was divorced, angry, 
"unable to maintain a relationship with [his] family, 
attitude, cannot maintain a working relationship with [his] 
peers at work ([he was] counseled by supervisor)" and that 
his condition had worsened and that a higher evaluation was 
warranted.  

Then, in May 2005, he submitted a statement that he had 
received counseling at the Vet Center and would have them 
forward his records.  Furthermore, in both his notice of 
disagreement and on his Appeal Form 9, he stated that his 
PTSD was worse than stated by the RO and warranted a higher 
rating.

In the most recent VA examination, he reported nightmares, 
some hypervigilance, insomnia, depression, and lost work due 
to alcohol consumption.  These are the types of criteria used 
to evaluate PTSD and reflect his actual knowledge of what is 
needed to support his claim.  Further, he underwent various 
psychological tests and an evaluation, providing him with 
information on what was used to evaluate his claim.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records, associated private 
treatment records with the file, and requested Vet Center 
treatment records.  The Vet Center responded that he had not 
been treated since June 2003, which was not during the 
relevant time period under consideration in this appeal.  In 
addition, the Veteran was afforded a VA PTSD examination in 
January 2005.  Therefore, the available records and evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


